Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

                                    Case No.: 0 18-cv-61047 (UU)


  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.

  US STEM CELL CLINIC, LLC, a Florida
  Profit corporation, and KRISTIN C.
  COMELLA and THEODORE GRADEL,
  individuals,

                 Defendants.

  ____________________________________/


             MOTION TO INTERVENE AND TO STAY THE REQUIREMENT
               THAT PATIENT CELLS CURRENTLY STORED IN AN FDA-
                 REGISTERED TISSUE BANK BE DESTROYED UNTIL
             THE INTERVENOR HAS HAD AN OPPORTUNTY TO BE HEARD

         Intervenor Nigel Witsey, as the legal guardian of his son, Matthew Witsey respectfully

  moves this Court, pursuant to Federal Rule of Civil Procedure 24(a) or alternatively 24(b), and to

  stay or suspend permanently that portion of a permanent injunction entered on June 25, 2019 which

  directs Defendants to “destroy any and all SVF Product that is in Defendants’ possession, custody,

  or control” (“Injunction”) until he has been given an opportunity to be heard on this issue. The

  June 25th order was modified by an Omnibus Order entered on July 31, 2019 (Docket Entry No.

  248) which denied without prejudice the motions of other intervenors who sought to stay that

  portion of the Injunction directing the destruction of banked cells on the ground that, as owners of

  the stem cells, they had the right to be heard. See Docket Entry 236. Currently, there is a stay of



                                                   1
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 2 of 12




  the Injunction that now directs the destruction “within 30 days after the deadline for a timely appeal

  of the injunction or if Defendants timely appeal[], within 30 days after the Eleventh Circuit Court

  of Appeals’ mandate as to such an appeal.” Docket Entry 248 at pg. 2.

         In connection with his motion, Mr. Witsey attaches his Declaration as Exhibit A. Mr.

  Witsey’s complaint is annexed to this motion. Mr. Witsey is submitting this motion now,

  notwithstanding the Court’s July 31, 2019 ruling, in order to protect his rights going forward,

  including his appeal rights. In addition, Mr. Witsey could not have moved before obtaining an

  order permitting him to make the motion from the Probate Division of the Sixth Judicial Circuit

  for Pinellas County Florida, Probate Division. That order has now been obtained. See Exh. A.1

                                             Introduction

         Matthew Witsey was gravely injured in a car accident. As set forth in Nigel Witsey’s

  declaration, Matthew received stem cells treatments that have greatly assisted in Matthew’s

  healing process.2 As with the other intervenors who have filed motions, Mr. Witsey is the owner

  of the stem cells that are currently banked at US Stem Cells and are set to be destroyed per the

  Injunction. Mr. Witsey adopts the arguments raised in the intervenor motions currently filed. See

  Docket Entries No. 236.

         For the reasons which follow, Mr. Witsey seeks to intervene as a matter of right under Rule

  24(a) of the Federal Rules of Civil Procedure to address paragraph 10 of the Injunction as if he

  was a party because the ability to protect Matthew’s interests may not be adequately represented



  1
         See Flying J, Inc. v. Van Hollen, 578 F.3d 569 (7th Cir. 2009).
  2
          In many ways, Mr. Witsey’s declaration of Matthew’s improvement as a result of the
  stem cell treatments, mirrors the accounts of the many, many other people who have written to
  the Court about the healing benefits they received and who have pleaded with the Court to halt
  this portion of the Injunction. See Docket Entries starting at No. 81.

                                                    2
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 3 of 12




  by existing parties. Alternatively, Mr. Witsey seeks permissive intervention under Rule 24(b)(2)

  because his claims shares a common issue of law or fact and his intervention will not “unduly

  delay or prejudice the adjudication of the rights of the original parties.” Finally, Mr. Witsey seeks

  to stay or suspend that portion of the Injunction calling for the destruction of Matthew’s cells on

  the grounds that this portion of the Injunction violates his constitutional right of due process and

  is tantamount to an unlawful taking of his property without just compensation.

                                                  Point I

                        INTERVENTION AS OF RIGHT IS WARRANTED

         It is respectfully submitted that under Rule 24(a), this Court should permit Mr. Witsey to

  intervene in this action as a matter of right to address that part of the Injunction calling for the

  destruction of Matthew’s stem cells. “An applicant seeking to intervene as of right under Rule 24

  must demonstrate that four requirements are met: (1) the intervention application is timely; (2)

  the applicant has a significant protectable interest relating to the property or transaction that is the

  subject of the action; (3) the disposition of the action may, as a practical matter, impair or impede

  the applicant’s ability to protect its interest; and (4) the existing parties may not adequately

  represent the applicant’s interest.” The Rule is “is to be liberally construed, with doubts resolved

  in favor of the proposed intervenor.”      Entergy Gulf States Louisiana, L.L.C. v. United States

  Environmental Protection Agency, 817 F.3d 198, 203 (5th Cir. 2016)(internal quotation marks and

  citations omitted).

         As explained below, Mr. Witsey (similarly to the other intervenors) submits that he satisfies

  each of the four requirements.3




  3
          With respect to the standing requirement, Mr. Witsey adopts the arguments as set forth in
  the Intervenor Motion, dated July 15, 2019 at pg. 6-7 (Docket Entry No. 215).
                                                     3
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 4 of 12




  A.     THE MOTION IS TIMELY

         Timeliness depends on the circumstances of each case. Just recently, the Eleventh Circuit

  held that “[i]ntervention may be timely filed even if it occurs after a case has concluded”. Comm'r,

  Ala. Dep't of Corr. v. Advance Local Media, LLC, 918 F.3d 1161 (11th Cir., 2019); see also

  Pellegrino v. Nesbit, 203 F.2d 463, 465 (9th Cir. 1953)(“[i]ntervention should be allowed even

  after a final judgment where it is necessary to preserve some right which cannot otherwise be

  protected”). The timeliness requirement under Rule 24(a) “is a flexible one, which focuses on the

  particular facts and circumstances surrounding each application; that intervention of right must be

  measured by a practical rather than technical yardstick.” Ceres Gulf v. Cooper, 957 F.2d 1199,

  1202 (5th Cir. 1992) (internal quotation marks omitted)).

         In assessing the timeliness of the motion to intervene under Rule 24(a), four factors are

  considered: “(1) the length of time during which the would-be intervenor knew or reasonably

  should have known of his interest in the case before petitioning for leave to intervene; (2) the

  extent of the prejudice that existing parties may suffer as a result of the would-be intervenor's

  failure to apply for intervention as soon as he actually knew or reasonably should have known of

  his interest; (3) the extent of the prejudice that the would-be intervenor may suffer if denied the

  opportunity to intervene; and (4) the existence of unusual circumstances weighing for or against

  a determination of timeliness.” Advance Local Media, LLC, 918 F.3d at 1171.

         In this case, the omnibus order was issued less than 30 days ago, and Mr. Witsey was

  informed shortly afterward about the order and the postponement of the Injunction. See Docket

  Entry No. 252. Moreover, and in Mr. Witsey’s case, he needed a court order as Matthew’s

  guardian in order to proceed. See Exh. A. As noted in a prior Intervenor Motion, even if Mr.

  Witsey had knowledge of the suit, that in and of itself is not dispositive. See Advance Local



                                                   4
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 5 of 12




  Media, LLC, 918 F. 3d at 1171 (“[m]ere knowledge that an action is pending, without appreciation

  of the potential adverse effect an adjudication of that action may have on one's interests, does not

  preclude intervention.”)(citing Walters v. City of Atlanta, 803 F.2d 1135, 1151 n.16 (11th Cir.

  1986)). Significantly, there is nothing in the complaint filed by the FDA that would have alerted

  Mr. Witsey that Matthew’s stem cells would be destroyed if the FDA was successful.

         Nor is there any prejudice to the government in permitting such intervention. This motion

  requests a stay of the destruction portion of the Injunction pending an opportunity to be heard and

  if successful, a suspension of that part of the Injunction. See ECF Docket No. 207. Nor does the

  Plaintiff claim that it will be prejudiced if this portion of the Injunction is stayed. By contrast, Mr.

  Witsey will suffer great prejudice as Matthew’s cells will be destroyed by if the motion to intervene

  is not granted, an appeal not taken and he is not given an opportunity to be heard and granted

  appropriate relief. The postponement does not alleviate the prejudice to Mr. Witsey as the omnibus

  order makes clear that the more immediate decision lies solely with the Defendants and whether

  they will file an appeal. Yet the Defendants do not own the stem cells.

         Finally, there is nothing in the circumstances of this case that militates in favor of the

  destruction of Matthew’s cells prior to an adjudication by the Eleventh Circuit as to the correctness

  of the Injunction. See United Airlines, Inc v. Donald, 432 U.S. 385, 395-96 (1977)(“[t]he critical

  inquiry in every such case is whether in view of all the circumstances the intervenor acted promptly

  after the entry of final judgment.”) By this motion, Mr. Witsey is seeking to preserve his rights

  going forward.

  B.     THE INTERVENOR HAS A PROTECTABLE INTEREST

         Mr. Witsey has a direct and cognizable interest in the stem cells that are banked. A legally

  protectable interest is “something more than an economic interest; rather the law requires that the



                                                     5
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 6 of 12




  interest be one which substantive law recognizes as belonging to or being owned by the applicant.”

  Naples 9, LLC v. Everbank, Docket No. 11-273 (M.D. Fla., May 18, 2011)(citing Mt. Hawley

  Insurance Company v. Sandy Lake Properties, Inc., 425 F. 3d 1308, 1311 (11th Cir. 2005)).

         Mr. Witsey executed a written agreement with US Stem Cell, Inc. (the “Bank”) for the

  purpose of, inter alia, processing, expanding, freezing, storing, withdrawing, shipping,

  transporting” the stem cells. Mr. Witsey’s declaration (with attached exhibits) is annexed to this

  Motion. The Banking Agreement, in the section labeled 3 “Use and Ownership of Tissue”

  provides the following:

                 (a) Patient acknowledges and agrees that the Tissue and the stem
                     cells derived therefrom are for “Autologous Use” Autologous
                     Use means that the stem cells derived from the Tissue may only
                     be implanted, transplanted, infused or transferred back into the
                     individual from whom the Tissue was collected. Accordingly,
                     the Tissue and the stem cells derived therefore shall only be
                     used for implantation, transplantation, infusion or transfer back
                     into Patient exclusively.

  The Agreement also makes it clear that the Bank is a mere custodian. Section (d) under “Use and

  Ownership of Tissue” provides as follows:

                 (d) Notwithstanding Bank’s possession of the Tissue and the stem
                     cells derived therefrom, Patient is and shall remain the owner
                     of the Tissue and the stem cells derived therefrom, until the
                     release or disposition of same by Bank (emphasis added).

         Mr. Witsey was also given a “Banking Certificate” listing Matthew Witsey as the owner

  and provided a unique patient identification number. The certificate provides that as owner, Mr.

  Witsey should contact banking@us-stemcells.com “to receive information about your cells”

  (emphasis added). Copies of the Stem Cell Agreement and the Certificate are annexed together as

  Exhibit B to the Declaration of Nigel Witsey.




                                                  6
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 7 of 12




         Such an interest qualifies as a protectable interest as there was no intent to donate the

  cells—only to store them for future treatment.

  C.     THE ABILITY TO PROTECT THEIR INTERESTS WILL
         BE IMPAIRED AND/OR IMPEDED SHORT OF A STAY

         The Injunction has directed the destruction of the intervenor’s stem cells. “Interests in

  property are the most elementary type of right that Rule 24(a) is designed to protect.” Diaz v.

  Southern Drilling Corp., 427 F.2d 1118 (5th Cir., 1970).

         Mr. Witsey is the owner of the cells and is seeking to protect his ownership interest on

  behalf of Matthew because of the regenerative properties offered. See Exh. A. The stem cells at

  issue here were not donated; they were banked. Thus, it is respectfully submitted that Greenberg

  v. Miami Children’s Hosp. Research Inst., Inc., 264 F. Supp.2d 1064 (S.D. Fla. 2003), cited by

  this Court in an order dated July 12, 2019 (Docket No. 208), is distinguishable.

  D.     THERE IS NO CERTAINTY THAT THE DEFENDANTS MAY
         ADEQUATELY PROTECT INTERVENOR’S RIGHTS

         While Defendants may seek to appeal this issue, there is no guarantee at this point that they

  will ultimately perfect that appeal. Moreover, the Defendants who are the custodians of the

  Matthew’s stem cells, are running a business. For Mr. Witsey and Matthew, the stem cells at issue

  are part of a regenerative therapy.    As Mr. Witsey, who is Matthew’s legal guardian, the

  administration of the stem cells has resulted in a marked improvement in Matthew’s condition.

  Matthew and his family want that healing process to continue.

         Mr. Witsey is entitled to have Matthew’s interests in the banked cells adequately

  represented.4




  4
         This is not to say that the Defendants did not present compelling arguments. They clearly
  did. That, however, is not a sufficient guarantee that Mr. Witsey will have Matthew’s particular
                                                   7
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 8 of 12




                                                 Point II

              ALTERNATIVELY, PERMISSIVE INTERVENTION IS WARRANTED

         Federal Rule of Civil Procedure 24(b)(1)(B) permits this Court, in its discretion, to allow

  intervention by a person “who has a claim or defense that shares with the main action a common

  question of law or fact.” Bake House SB, LLC v. City of Miami Beach, 2017 WL 2645760 *6

  (S.D. Fla., June 20, 2017)(internal citations and quotation marks omitted). In exercising its

  discretion, the Court is required to “consider whether the intervention will unduly delay or

  prejudice the adjudication of the original parties' rights.” Fed. R. Civ. P. 24(b)(3).

         There are common questions of law or fact. See Docket No. 208, pg. 7. Indeed, this portion

  of the statute has been construed liberally by the courts and “‘plainly dispenses with any

  requirement that the intervenor shall have a direct personal or pecuniary interest in the subject of

  the litigation.” See Bake House SB, 2017 WL 2645760 *6 (internal citations and quotation marks

  omitted).

         For the reasons set forth above, Mr. Witsey submits that a favorable exercise of discretion

  is warranted. There will be no prejudice to the rights of the government by permitting intervention

  at this stage. As noted by the Court in Flying J, “neither the ‘impair or impede’ requirement nor

  the ‘interest’ requirement is repeated in the subpart of Rule 24 that governs permissive

  intervention.” Id., 578 F. 3d at 573.

         As to the timeliness issues, for the reasons set forth above, Mr. Witsey submits that his

  motion is timely.




  interests adequately protected and ensure that he will be given an opportunity to be heard—either
  before the District Court or on Appeal to the Eleventh Circuit. See Flying J, 578 F.3d at 573.
                                                    8
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 9 of 12




                                                Point III

                          THE INJUNCTION DIRECTING THE
                      DESTRUCTION OF THE BANKED STEM CELLS
                   SHOULD BE PERMANENTLY STAYED OR SUSPENDED

         Mr. Witsey adopts in its entirety the legal arguments contained in the Expedited Motion

  to Intervene and for a Stay of Destruction of Applicants’ Property and Other Relief as it relates

  to the violation of the Intervenor’s constitutional rights of due process and that the injunction

  mandating destruction of the stem cells constitutes an impermissible taking under the Fifth

  Amendment. See Docket No. 215.

                                               Conclusion

         For the reasons set forth above, Nigel Witsey respectfully requests that: (1) he be allowed

  to intervene as of right, or alternatively for this Court to grant permissive intervention, and (2) the

  Injunction directing Defendants to “destroy any and all SVF Product that is in Defendants’

  possession, custody, or control” be permanently stayed or suspended, and (3) such other and

  further relief be granted to the Intervenor-Patients as this Court deems just and equitable in the

  circumstances.

  Dated: August 20, 2019

                                                 Respectfully submitted,

                                                 LAW OFFICE OF KATHLEEN A. DALY, P.A.


                                                 By:     Kathleen A. Daly
                                                         Kathleen A. Daly
                                                         Florida Bar No. 112438

                                                         515 N. Flagler Dr., Ste. P300
                                                         West Palm Beach, FL 33401
                                                         Office: (561) 293-8514
                                                         Cell: (917) 301-2437
                                                         Fax No. 800-395-8692

                                                    9
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 10 of 12




                                             Email: kdaly@kadalylaw.com

                                             Pro Bono Counsel for Nigel Witsey




                                        10
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 11 of 12




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 20th day of August, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I further certify that the foregoing document

   is being served this day on all counsel of record identified on the attached Service List in the

   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

   in some other authorized manner for those counsel for parties who are not authorized to receive

   electronically Notices of Electronic Filing.


                                                        /s/ Kathleen A. Daly
                                                        Kathleen A. Daly



                                            SERVICE LIST

    James Alan Weinkle                               Roger J. Gural
    United States Attorney's Office                  United States Department of Justice
    99 N.E. 4th Street                               Civil Division, Office of Consumer Litigation
    Suite 300                                        450 5th Street, NW
    Miami, FL 33132                                  Washington, DC 20001
    305.961.9290                                     202-307-0174
    Fax: 305.530.7139                                Fax: 202-514-8742
    Email: James.Weinkle@usdoj.gov                   Email: roger.gural@usdoj.gov

    Loren Harley Cohen                               Isaac Jaime Mitrani
    Mitrani, Rynor, Adamsky & Toland, P.A            Mitrani, Rynor, Adamsky & Toland, P.A.
    301 Arthur Godfrey Road                          301 Arthur Godfrey Road
    Penthouse                                        Penthouse
    Miami Beach, FL 33140                            Miami Beach, FL 33140
    305-358-0050                                     (305) 358-0050
    Fax: 358-0550                                    Fax: (305) 358-0550
    Email: lcohen@mitrani.com

    Mary M. Gardner                                  Michael S. Blume
    Venable LLP                                      Venable LLP
    600 Massachusetts Avenue, N.W.                   Rockefeller Center
    Washington, DC 20001                             1270 Avenue of the Americas, 24th Floor
                                                     New York, NY



                                                  11
Case 0:18-cv-61047-UU Document 258 Entered on FLSD Docket 08/20/2019 Page 12 of 12




    Stephen R. Freeland                  Todd H. Halpern
    Venable LLP                          Venable LLP
    600 Massachusetts Avenue, NW         600 Massachusetts Avenue, N.W.
    Washington, DC 20001                 Washington, DC 20001
    202-344-4837                         202.344.4152
    Email: srfreeland@Venable.com        Email: thhalpern@venable.com

    Jacob Joseph Givner                  Marissa Ximena Kaliman
    Givner Law Group, LLP                Givner Law Group, LLP
    19495 Biscayne Blvd.,                19495 Biscayne Blvd.
    Suite 702                            Suite 702
    Aventura, FL 33180                   Miami, FL 33180
    305-933-9970                         305-933-9970
    Fax: 786-520-2704                    Email: mkaliman@givner.law
    Email: jgivner@givnerlawgroup.com




                                        12
